Citation Nr: 1606573	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for acute myelomonocystic leukemia (AML) for accrued benefits purposes.

2. Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from January 1966 to November 1967.  During this period of active duty, the Veteran served in Vietnam.  The Veteran died in July 1990 and the appellant is his surviving spouse.

The Veteran was been awarded the National Defense Service Medal, Vietnam Service Medal, Combat Infantryman Badge, the Vietnam Campaign Medal, and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claims currently on appeal.

In April 2013, the appellant testified at a hearing before a Veterans Law Judge in St. Paul, Minnesota.  The appellant's daughter observed the proceeding.  A complete transcript of the hearing is of record.  This Veterans Law Judge has since retired.  In December 2015, the Board sent the appellant a letter informing her that the Veterans Law Judge who presided at her hearing is no longer with the Board and asking her if she wished to attend another hearing with a Veterans Law Judge who would render a determination in the case.  The appellant indicated that she did not wish to appear at an additional Board hearing.  Therefore, the Board will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).

This matter was previously remanded by the Board for further development in December 2014.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran died in July 1990.  The appellant is his surviving spouse.

2. The Veteran served in the United States Army during the Vietnam Era as a Light Weapons Infantryman.  The record indicates the Veteran served in the Republic of Vietnam.

3. At the time of his death, the Veteran had a pending claim of service connection for AML.

4. The competent and credible evidence in the record at the time of his death does not show that the Veteran's AML was related to his military service.

5. At the time of his death, the Veteran was not service connected for any disabilities.

6. No disability traceable to military service caused or contributed to the Veteran's cause of death.


CONCLUSIONS OF LAW

1. Service connection for AML is not established for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1112, 5121, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).

2. The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.   §§ 3.303, 3.309, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

A June 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the appellant's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.        § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant and the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds there has been substantial compliance with its December 2014 remand directives as a contemporaneous VA examination was conducted.  The Board notes that the United States Court of Appeals for Veterans Claims has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review the claims decided on the merits herein based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

Finally, in April 2013, the appellant testified at a Board hearing over which a Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

With respect to the issues decided herein, during the Board hearing, the Veterans Law Judge clarified the issues on appeal and solicited information regarding the onset and nature of his symptomatology.  The appellant was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  The appellant's representative and the Veterans Law Judge asked questions directed at identifying whether the criteria for a grant of the claims were met.  The Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or appellant or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the evidence of record the Veteran had a diagnosis of acute myelomonocystic leukemia.  The Veteran's death certificate also indicates that acute leukemia was the cause of death.  

At her April 2013 hearing before the Board, the appellant argued that the Veteran's cause of death (acute myeloid leukemia or AML) was a result of his exposure to Agent Orange during service.  According to the appellant, Agent Orange contained benzene or benzene rings, a known and causative agent of AML.  As a result, exposure to Agent Orange also likely involved exposure to the effects of its components-the benzene constituents. 

In support of her contentions, the appellant submitted an April 2008 Board decision, which favorably considered the proffered theory.  The appellant conceded that the decision was not precedential, but argued that the decision lent credibility to the theory and "would lead any reasonable mind to conclude [that] there's a causal relationship between . . . Agent Orange and AML."

Therefore, pursuant to the December 2014 Board remand, a VA Disability Benefits Questionnaire was completed where the VA examiner was asked to determine whether it was at last as likely as not (probability of at least 50 percent) that the Veteran's cause of death due to AML was the result of in-service exposure to Agent Orange.  The VA examiner was specifically asked the following three questions:

1. Whether Agent Orange contained benzene rings;
2. Whether benzene or benzene rings were a known causative agent of AML; and
3. If the answer to both of the foregoing questions is yes, what impact would the Veteran's presumed exposure to Agent Orange have had on the development of this AML.

The VA examiner determined:

It is LESS likely as not that the Veteran's AML was a result of the Veteran's exposure to Agent Orange during service.  The two herbicides that make up Agent Orange are 2,4-dichlorophenoxyacetic acid (2,4-D) and 2,4,5-trichlorophenoxyacetic acid (2,4,5-T). 2,4,5-T was contaminated with a dioxin, 2,3,7,8-tetrachlorodibenzodioxin (TCDD) which caused the adverse health effects which were correlated with Agent Orange exposure.  The chemical structure of Agent Orange contains benzene rings.  Although different chemicals can be similar in their structure, this does NOT mean that they have similar, or the same properties or have the same biological
effects...

Benzene is an organic chemical compound composed of 6 carbon atoms joined in a ring, with 1 hydrogen atom attached to each carbon atom.  Because its
molecules contain only carbon and hydrogen atoms, benzene is classified as a hydrocarbon; it contains a ring of atoms (aromatic).  It is known to cause acute leukemia.  The structure of Agent Orange contains benzene rings but is NOT the same chemical as benzene and does not have the same properties of
benzene and does not cause acute leukemia.  Another example is naphthalene.  Naphthalene is an aromatic hydrocarbon and its structure consists of a fused
pair of benzene rings.  It is best known as the main ingredient of traditional mothballs.  It does not share the same biological activity as benzene and does not cause acute leukemia.

In sum, the VA examiner stated the Veteran's presumed exposure to Agent Orange did not have an impact on the development of his AML.  Agent Orange is not known to cause acute leukemia and is not the same chemical as benzene and does not have the same biological effects as benzene.

Each of the appellant's appeals will be discussed in turn below.

Accrued Benefits

The law and regulations governing claims for accrued benefits state that, upon the death of a beneficiary, periodic monetary benefits to which he or she was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and, due and unpaid, may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Claims for accrued benefits must be made within one year of the death of the veteran.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Veteran's claim was still pending at the time of his death and the appellant, his surviving spouse, submitted her claim for accrued benefits within the one-year appeal period.  Thus, the Board will address whether the Veteran was entitled to service connection for AML at the time of his July 1990 death.

While not associated with the file at the time of the Veteran's death, his service records and VA treatment records were within VA's constructive possession and will be considered.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Certain disorders are presumed to have been incurred in service if the veteran is found to have been exposed to an herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran's service records reflect that he served in the United States Army from January 1966 to November 1967.  During this period of active duty, the Veteran served in Vietnam.  Because the Veteran served in Vietnam, herbicide exposure is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

However, the Board observes that AML is not among those diseases that are listed at 38 C.F.R. § 3.309(e), and that thus, service connection is not warranted on a presumptive basis.

Even if the veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the veteran is not precluded from establishing service connection with proof of actual direct causation).

Certain chronic diseases, to include leukemia, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As stated above, the record shows a diagnosis of AML.  The Veteran's death certificate also indicates that acute leukemia was the cause of death.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records show no complaints of, treatment for, or diagnosis of AML or complications of acute leukemia.  Thus, the record does not show an in-service occurrence or aggravation of a disease or injury. 

Furthermore, the record does not show continuous symptoms of leukemia dating back to the Veteran's separation from service.  Despite the Veteran and the appellant's claims that his AML stemmed from his military service, there is no other evidence that he had experienced this disability during service or that his condition was disabling to a compensable degree within one year of separation from active duty.  In fact, the evidence discussed above demonstrates that the Veteran was diagnosed in 1989, approximately two decades after separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  This lengthy period is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  Id. at 1330.

No competent medical evidence of record at the time of the Veteran's death otherwise causally links the post-service AML and its complications to the Veteran's active service.  The appellant is not herself competent to make such a connection, as this extends beyond the realm of lay observation and requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the Veteran was not competent to offer such an opinion.

Finally, the Board notes that in support of the Veteran's allegations, the Veteran's representative cited to a prior Board decision regarding a purportedly similarly situated veteran.  The Veteran's representative has submitted the decision, apparently, for precedential effect.  However, Board decisions are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another veteran, based on other evidence.  38 C.F.R. § 20.1303 (2015).

For the foregoing reasons, service connection for AML is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was not service connected for any disabilities, to include AML, which was indicated on his death certificate as the cause of death.  

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death.  In this regard, the Board notes that the Veteran was not service connected for any disabilities at the time of his death.  Although the appellant argues that the Veteran should have been service connected for AML, which was listed as the cause of death, as noted above, the evidence of record does not show that service connection for AML is warranted. 

Significantly, the July 2015 VA examiner determined that it was less likely than not (less than 50 percent probability) that the AML was incurred in or caused by the Veteran's military service.  The VA examiner opined in July 2015 that the Veteran's AML was not etiologically related to his exposure to Agent Orange in service.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private medical professional takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

Here, the Board finds that the VA examiner's opinion is probative as it is the most thorough and factually supported opinion of record, given that it is consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale based on medical principle.  Id.   

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  The claim for service connection for the cause of the Veteran's death must therefore be denied.  In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert.


ORDER

Entitlement to service connection for AML for accrued benefits purposes is denied.

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


